Exhibit 10.3
 
SECOND AMENDMENT TO
PURCHASE AND SALE AGREEMENT
 
THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “First Amendment”) is
made by and between GR IRF I, LP, a Texas limited partnership (“Seller”), and
GLOBAL REHAB DALLAS, LP, a Delaware limited partnership (“Buyer”).  Terms
appearing herein with the first letter thereof capitalized and which are not
otherwise defined shall have the respective meanings set forth in the Contract.


R E C I T A L S:


A.           WHEREAS, Seller and Buyer entered into that certain Purchase and
Sale Agreement, dated effective as of July 14, 2010, amended by that certain
First Amendment to Purchase and Sale Agreement dated July 19, 2010 (the
“Contract”), for the purchase and sale of real property and certain improvements
thereon located at 1340 Empire Central Drive, Dallas, Dallas County, Texas (the
“Property”);


B.           WHEREAS, Seller and Buyer desire to amend the Contract, all as more
particularly set forth herein.


A G R E E M E N T S:


NOW, THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:


1.           The Contract is hereby amended to provide that Section 9.2(i) shall
survive Closing for one (1) year.


2.           Except as expressly modified herein, all of the terms and
conditions of the Contract shall remain in full force and effect.


3.           This Second Amendment may be executed in multiple counterparts,
each of which shall be deemed an original but all of which, together, shall
constitute one and the same instrument.


[SIGNATURES ON FOLLOWING PAGE ]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Second Amendment as of
the 17th day of August, 2010.



 
SELLER:
           
GR IRF I, LP,
 
a Texas limited partnership
           
By:
GR IRF Managers, LLC,
   
a Texas limited liability company,
   
its General Partner
                                 
By:
/s/ Jason K. Dodd
       
Jason K. Dodd, Manager

 



 
BUYER:
               
GLOBAL REHAB DALLAS, LP,
 
a Delaware limited partnership
               
By:
Global Rehab Dallas GP, LLC, sole
   
general partner
                 
By:
CGI Healthcare Operating Partnership, LP,
     
sole member
                   
By:
Cornerstone Healthcare Plus
       
REIT, Inc., sole general partner
                                                 
By:
/s/ Terry G. Roussel
           
Terry G. Roussel
         
President and CEO

 
 
-2-

--------------------------------------------------------------------------------

 